Citation Nr: 0217625	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $10,598.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from November 1942 to November 1945.  He 
died in June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which held that waiver of recovery 
of the overpayment at issue was precluded because the 
appellant had demonstrated bad faith in the creation of the 
debt.

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  But see Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991); 38 C.F.R. § 1.911(c)(1) (2002).


FINDINGS OF FACT

The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the 
appellant.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $10,598.00 is not precluded by 
law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 1.964(a)(2) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on the VA in developing claims.  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).
 
The Board observes that, in Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that as the statute at issue in this 
appeal is found in chapter 53 of title 38 of the U. S. Code, 
which concerns special provisions relating to VA benefits 
and contains its own notice provisions, the notice and duty-
to-assist provisions of the VCAA do not apply.  In this 
case, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application 
of the governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant's request for waiver of the recovery of an 
overpayment of death pension benefits, in the amount of 
$10,598.00, was denied as a matter of law based on a finding 
of bad faith.  In this regard, the recovery of an 
indebtedness may not be waived if there exists an indication 
of fraud, misrepresentation, or bad faith on the 

part of the person or persons having an interest in 
obtaining such waiver.  
38 U.S.C.A. § 5302(c) (West 1991).

A review of the file reveals that, in July 1996, VA notified 
the appellant that she was awarded death pension benefits 
effective June 1, 1996 based on her report that she had no 
income other than $1,675 in insurance.  At that time, the 
appellant also was informed that she was obligated to report 
all changes in income and that failure to do so could result 
in the creation of an overpayment subject to recovery.  In 
an August 1997 letter, VA reminded the appellant that she 
must tell VA immediately of any change in income and used 
the start of Social Security Administration (SSA) benefits 
as an example.  

In February 1999, VA notified the appellant that it was 
proposing to terminate her pension benefits effective July 
1, 1997 because she began receiving SSA benefits in June 
1997, which exceeded the maximum amount of benefits for a 
single person for VA purposes.  In April 1999, VA terminated 
her death pension benefits effective July 1, 1997, as her 
income was excessive for further benefits due to her receipt 
of SSA income.  In May 1999, VA informed the appellant that 
the amount of the assessed overpayment was $10,598.00 and 
apprised her of right to request a waiver  

On May 20, 1999, VA received her request for a waiver of 
overpayment indicating that she was unable to pay anything 
due to the fact that she was caring for the veteran's 
daughter's three minor children for whom she had had 
physical custody prior to the veteran's death and she was 
seeking legal custody.  This resulted in negative income 
every month.  In her May 1999 Financial Status Report (FSR), 
even though she received some help from her brothers and 
food from friends, she listed total monthly net income as 
$543 and total monthly expenses of $627, for a monthly net 
loss of $84.  The appellant attached a copy of the June 1997 
SSA letter granting her a disabled widow's benefits.

In an August 1999 decision, the Committee denied the waiver 
request finding that the appellant's continued acceptance of 
benefits payments due to her failure to notify VA of her SSA 
income exhibited bad faith, were undertaken with intent to 
seek an unfair advantage, that she had knowledge of the 
likely consequences, and that her actions resulted in a loss 
to the government.  When bad faith is found, the law 
precludes waiver.

On her November 1999 VA Form 9, the appellant stated that 
she was a widow living on $516 per month with three 
grandchildren dependent on her for support, ages, 8, 11 and 
12.  She maintained that she did not intentionally try to 
defraud the government and did not realize that she had to 
report SSA income until it was too late.

As noted above, the appellant's waiver claim was denied by 
the Committee based on a finding of "bad faith."  It appears 
that the appellant's failure to notify VA immediately of her 
SSA income was the basis for such finding.  The term "bad 
faith" has been clarified by the Court as involving "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  Richards v. Brown, 9 
Vet. App. 255, 257 (1996); see also 38 C.F.R. § 1.965(b) 
(2002).  The Court made it clear that the operative language 
in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in 
which there is an intent to seek an unfair advantage.  A 
mere negligent failure to fulfill a duty or contractual 
obligation is not an appropriate basis for a bad faith 
determination.  Richards, 9 Vet. App. at 257.

After reviewing the facts of this case, the Board is unable 
to find that there was the necessary intent on the 
appellant's part to take unfair advantage.  While the 
appellant was remiss in reporting her SSA income, the record 
does not support a finding that she intentionally sought an 
unfair advantage.  The appellant has a 4th grade education 
and has had physical custody of the veteran's daughter's 
three minor children since two months before his death.  In 
June 1996, she was awarded VA death pension benefits based 
solely on her alone, even though she had physical custody of 
three minors.  Soon after SSA's award of benefits, the 
appellant applied to add one or more of her grandchildren as 
dependents for VA death pension benefits.  But VA informed 
her that her daughter-in-law's statement that the appellant 
had custody of her child(ren) was insufficient evidence to 
support additional benefits for a dependent, instead she 
must show that she had legally adopted the child(ren).  
Thus, even though the appellant was supporting not only 
herself but also the veteran's daughter's three children, 
she was receiving benefits only for herself.  Although the 
appellant has sought to legally adopt the children, there is 
no indication in the record that she has been successful.  
The record also indicates the appellant's elderly aunt had 
misplaced a letter from VA regarding her dependency claim, 
while she was out of town for two weeks in December 1997 and 
January 1998, and she asked VA to furnish a copy of the 
missing correspondence.  From the appearance of her shaky 
signature, it appears that the appellant has received help 
with her submissions to the RO.  At any rate, a finding of 
bad faith requires certain intent to take unfair advantage.  
The Board is unable to find such intent in this case.  
Accordingly, there is no statutory bar to waiver of recovery 
of the overpayment.


ORDER

Entitlement to waiver of the recovery of an overpayment of 
death pension benefits in the amount of $10,598.00 is not 
precluded as a matter of law.  To this extent, the appeal is 
granted, subject to the following remand.



REMAND

The overpayment at issue resulted from the retroactive 
adjustment and termination of the appellant's death pension 
award, after it was learned by the RO that she had failed to 
report, in a timely manner, that she was receiving SSA widow 
benefits.  The RO discovered this information reportedly as 
a result of a computer match on the SSA system.  

In view of the Board's finding that waiver of recovery of 
the overpayment is not precluded as a matter of law, 
preliminary consideration of the appellant's waiver claim 
under the principles of equity and good conscience is 
necessary before the Board may proceed with further 
appellate review.  In this regard, the Board notes that the 
appellant maintains that recovery of the overpayment would 
cause her to suffer undue financial hardship.  Moreover, 
since the most recent FSR is dated in May 1999, the Board 
finds that additional development is required before further 
appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board may remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).

Accordingly, further appellate consideration will be 
deferred and the case is hereby REMANDED for the following 
actions:

1.  The appellant should be requested to 
complete an updated Financial Status 
Report (VA Form 4-5655), reflecting 
monthly income and expenses, as well as 
assets, and to submit information on 
unreimbursed medical expenses and the 
status of her efforts to adopt her three 
grandchildren.  All information obtained 
should be added to the claims file.

2.  The RO should then verify the 
correct amount of the overpayment to be 
charged the appellant by setting forth 
in the evidentiary record on a month-by-
month basis the amount of benefits due 
and paid for the period in question.  A 
copy of the written audit should be 
inserted into the claims folder and 
another provided to the appellant.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

4.  After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the Committee should review 
the record and re-adjudicate the 
appellant's request for waiver of the 
recovery of the assessed overpayment of 
death pension benefits, affording 
consideration to all elements of the 
standard of equity and good conscience.  
38 C.F.R. § 1.965 (2002).  The basis of 
the decision should be clearly set 
forth, and reference should be made to 
the pertinent facts, the applicable law 
and regulations, and the reasons for the 
decision.  If the appellant's waiver 
claim remains denied, then the appellant 
and her representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to afford the appellant due 
process of law.  The appellant and her representative may 
submit additional evidence and argument in support of the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



